Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Interpretations on the limitation
“graphene-like substrate” is not clearly known in the art structure. Based upon the specification of the instant application ([0014] and [0009]), the examiner would interpret it as group of materials such as graphene or stacked sheets of graphene up to 1000 stacked sheets, which would show spectrographic peaks ranges from 2700 cm-1 to 3400 cm-1 for Raman shift or spectrographic peak ranges from 284 eV to 300eV for X-ray photoelectron spectroscopy. 
“subterranean formation characteristic” has been understood based upon the paragraph 9 of the specification of the instant application, as “geodynamic formations, reservoir architecture, reservoir/formation interval productivity, reservoir charging mechanisms, filling histories and/or oil and gas migration pathways” and known in the art equivalent characteristics which are related to subterranean formation. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Salla et al. (US 20170327729) discloses a method of spectrographic analysis of 
 	Regarding claim 1, method including analyzing the wellbore fluid and determining a presence of a graphene-like substrate, a concentration of the graphene-like substrate, or both and correlating the presence and the concentration of the graphene-like substrate to at least one subterranean formation characteristic along with other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140357788 (Srienc et al.) teaches presence of graphene can provide protection against thermal decomposition by other mechanism as well.
US 20120245058 (Monteiro et al.) teaches amount of graphene nanoparticles in a fluid to modify the flow assurance properties of the fluid. 
US 20200340329 (Al-Mulhem et al.) teaches a presence of graphene sheets (or GO sheets) with the PAM in the hydrogel may increase the storage modulus of the hydrogel. 
US 20190129056 (Rasmus et al.) teaches high pressures, organic matter in the presence of various hydrocarbons mixed with non-graphitizing carbon may be forced . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886